Ellison, J.
Statement. Defendant was indicted, tried and convicted for selling intoxicating liquor in less quantities than three gallons without a license. The facts were these: Defendant was a licensed saloon keeper and having closed his saloon between 7 and 8 o’clock for the evening, was walking down the street, and at a point half a block away, in *54front of a livery barn, he met some parties, one of' whom wanted a quart of whisky; asking defendant why his saloon was not open, defendant told him he would get the whisky for him and for him to go into the barn and wait. He waited in the barn a few moments when defendant returned with a quart bottle of whisky and delivered it to him, receiving from him $1 in payment.
Dawayñ-omÍiSle premises. We must hold the defendant properly convicted.. The sale was not at, or in, the licensed place. He perhaps did not intend to violate the law and may have thought his license protected him, but the fact remains that he sold and delivered the liquor at a place where he ha,d no license-to sell.
Criminal procedure: indictment: time and place. 2. Objection is made that the indictment fails to charge the specific place in DeKalb county where the liquor was sold or the person to whom it u rm ■ , T, was sold. This was not necessary. It was ** sufficient to allege the county as the place* and any date within a year as the time.
The judgment will be affirmed.
All concur.